103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sharon E. JOELSON, Appellant,v.Jesse BROWN, in his official capacity as Secretary of theUnited States Department of Veterans Affairs, Appellee.
No. 96-1012.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 22, 1996.Decided Nov. 27, 1996.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Sharon E. Joelson appeals the district court's adverse grant of summary judgment in this disability-based employment discrimination action.  Having carefully reviewed the record and the materials submitted by the parties, we conclude the district court's decision is clearly correct and the issues do not warrant a comprehensive opinion.  Finding no reversible error, we affirm for the reasons stated in the district court's memorandum opinion.  See 8th Cir.  R. 47B.